In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00031-CV
     ___________________________

     IN RE MILTON FABER, Relator




             Original Proceeding
153rd District Court of Tarrant County, Texas
       Trial Court No. 153-321452-20


  Before Wallach, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus, real parties in

interests’ responses, relator’s reply, and real party in interest’s reply and is of the

opinion that relief should be denied.     Accordingly, relator’s petition for writ of

mandamus is denied.

                                                     Per Curiam

Delivered: February 17, 2022




                                          2